IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1610
                               Filed June 15, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TATIANA JACQUETTE BAKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Floyd County, Peter B. Newell,

District Associate Judge.



      Tatiana Baker appeals her sentence, claiming the district court abused its

discretion in imposing judgment. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                         2


TABOR, Judge.

       A jury convicted Tatiana Baker of assault causing bodily injury.        On

appeal, she challenges her thirty-day jail sentence with all but two days

suspended along with one year of probation. Baker argues the district court

abused its discretion in denying her request for a deferred judgment because she

has no criminal history and the incident resulted from an alcohol-fueled bar fight.

Because the court properly weighed the relevant factors in choosing a sentence

aimed at rehabilitating Baker and protecting society, we affirm.

       Baker and her husband were outside a bar when another female patron

left the bar to smoke a cigarette. Baker insulted the other woman, and their

hostile interaction escalated. The husband was briefly involved in the fight before

Baker hit the other woman. Baker straddled the woman on the pavement before

the police arrived. The assault victim suffered scratches on her neck and back, a

cut lip, two black eyes, and swelling to her head and neck.

       The State charged Baker with assault causing bodily injury, a serious

misdemeanor, in violation of Iowa Code section 708.2(2) (2013). At her jury trial,

Baker testified she was defending herself during the fight. The jury returned a

guilty verdict.

       At sentencing, Baker’s attorney requested a deferred judgment on

grounds that Baker has no criminal history and her conduct occurred during a bar

fight where emotions ran high. The State recommended one year of jail with all

but thirty days suspended. The district court rejected both requests and imposed

a thirty-day sentence with all but two days suspended along with one year of

probation.    The court explained it chose the sentence for “the protection of
                                         3


society and for rehabilitation of defendant.” The court also noted the violent

nature of the crime and Baker’s failure to take available steps to defuse the

volatile situation.

       On appeal, Baker contends the district court abused its discretion in

sentencing her to thirty days in jail with all but two days suspended and a year of

probation. An appellate court will identify such abuse by the sentencing court

only when it exercises its discretion “on grounds or for reasons clearly untenable

or unreasonable.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). We

review Baker’s challenge to correct any legal error resulting from an abuse of

discretion. State v. Valin, 724 N.W.2d 440, 444 (Iowa 2006).

       We find no abuse of discretion in the district court’s process of determining

the appropriate sentence for Baker’s rehabilitation and for the protection of

society. See Iowa Code § 901.5; see also Formaro, 638 N.W.2d at 724-25. A

sentencing court must consider factors including the nature of the offense, the

defendant’s age and character, and the defendant’s chances of reform.

Formaro, 638 N.W.2d at 725.           Before deferring judgment or suspending

sentence, the court must also consider, among other things, the defendant’s prior

record and employment status. Id.

       During the sentencing hearing, the district court imposed a sentence

within the statutory limit. Thus, a strong presumption exists in its favor. State v.

Johnson 513 N.W.2d 717, 718 (Iowa 1994). The district court considered the

factors cited by Baker’s attorney, including Baker’s clean criminal history, her

family situation, and the events that led to the assault. But the district court also

expressed concern that Baker failed to take steps to resolve the confrontation
                                          4


before resorting to violence and the dangers of such criminal activity. In light of

the totality of circumstances, the district court declined to defer judgment, and we

do not find that decision to be clearly unreasonable or based upon untenable

grounds. See Formaro, 638 N.W.2d at 725 (stating a court’s task on appeal is to

determine if the district court’s decision was “clearly unreasonable or based on

untenable grounds”). Rather, the district court fulfilled its role of exercising sound

discretion to reach its sentence. Accordingly, we affirm.

       AFFIRMED.